WALLACE, JUDGE:
The above two claims grew out of the same land slippage. The respondent having admitted liability, the claims were consolidated and heard by the Court as to the issue of damages.
The parties filed with the Court .their written stipulations indicating that the claimants, Arthur Maynard and Mollie Maynard, are the owners of a 30-acre tract of land south of Wayne, West Virginia, fronting 2000 feet on Ferguson Branch Road, which is Local Service Road 52/21 maintained by the respondent. It is a dirt and gravel base road. The claimants, Norman Maynard and Shirley Maynard, are the son and daughter-in-law of the Arthur Maynards. Their home is located on a parcel of land acquired from his parents, and fronts 200 feet on Local Service Road 52/21. It was further stipulated that the respondent maintained a drainage ditch parallel with the road across the road from claimants’ property. Pipes were placed under the road to drain water from the drainage ditch. One of these pipes was installed under the road in front of the claimants’ properties. In April and May of 1975, the drainpipe became stopped up, causing surface water to drain across the road onto the claimants’ properties. The claimants notified the respondent, but no action was taken until a land slippage developed in an area between the homes of the claimants. *5The respondent corrected the drainage problem. Neither residence was damaged.
Expert witnesses on behalf of the claimants and the respondent submitted appraisals of the properties showing the values before and after the slippage.
The Court, having considered the stipulations in both cases, photographs of the respective properties, and the record as it pertains to damages, assesses damages as follows: to Arthur Maynard and Mollie Maynard, $2,475.00, Slid to Norman Maynard and Shirley Maynard, $1,250.00.
Award of $2,475.00 to Arthur and Mollie Maynard.
Award of $1,250.00 to Norman and Shirley Maynard.